Citation Nr: 0116148	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a brain tumor with 
residual hemiparesis and imbalance, claimed as due to 
exposure to herbicides.



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 until January 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran served in Vietnam during the Vietnam era.

3.  The veteran's brain tumor was not manifested during 
service or within one year of separation from service.

4.  The VA does not recognize a brain tumor as being 
etiologically related to herbicide agents used in Vietnam.  

5.  There is no competent medical evidence that the veteran's 
brain tumor is causally or etiologically related to 
herbicides that he may have been exposed to while serving in 
Vietnam, or to any other incident of service.


CONCLUSION OF LAW

Brain tumor with residual hemiparesis and imbalance was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, service medical records 
are associated with the claims file, and the veteran has been 
afforded a VA examination in connection with this claim.  
Upon denial of the claim, a Statement of the Case was sent to 
the veteran in August 2000, notifying him of the basis for 
denial and informing him what evidence was necessary in order 
to substantiate the claim.  The veteran declined the 
opportunity for a personal hearing in connection with this 
matter.  As such, the Board finds that this case is ready for 
appellate review.

This appeal arises out of the veteran's claim for service 
connection for a brain tumor with residual hemiparesis and 
imbalance.  In particular, the veteran maintains that he was 
exposed to Agent Orange during service in Vietnam and that 
this exposure led to his developing a brain tumor.  The 
veteran related in his Substantive Appeal that he worked in 
jungles in Vietnam knocking down trees, clearing roadways and 
building bridges.  He indicated that he had Agent Orange 
sprayed on him while he was working and drank water from the 
areas in which he worked.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  For certain chronic diseases specified by 
statute, including malignant tumors, the nexus element may be 
satisfied by presumption if the disease is manifest within a 
certain prescribed time following service separation, usually 
to a degree of 10 percent within the first post-service year.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his disability, the Board 
observes that for claims involving exposure to an herbicide, 
such as Agent Orange, the law provides that veterans who 
served on active military, naval, or air service in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975 (known as the Vietnam era), 
and who have a disease specified by statute, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  In other words, if a veteran does not have 
a condition listed in VA laws and regulations as presumed to 
be related to herbicide exposure, there is no presumption 
that the veteran was in fact exposed to herbicides in 
service.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Recently, the Secretary published a list of conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted. See Notice, 64 Fed. Reg. 59232-59243 (1999).  That 
list of conditions includes brain tumors.  The authority for 
such a finding stemmed from a provision in the Agent Orange 
Act of 1991, which permitted the Secretary to enter into an 
agreement with the National Academy of Sciences (NAS) and to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in Vietnam 
during the Vietnam era, and each disease suspected to be 
associated with such exposure.  The NAS conducted studies, 
and placed brain tumors in a category labeled 
"limited/suggestive evidence of no association with 
herbicide exposure."  Id., at 59243.  That category is 
defined as meaning that several adequate studies, covering 
the full range of levels of exposure that humans are known to 
encounter, are mutually consistent in not showing a positive 
association between herbicide exposure and the particular 
health outcome at any level of exposure.  The NAS reached 
this conclusion in 1996, 1998, and again in 1999, upon 
reviewing several "new credible studies."  On the basis of 
all available evidence, the Secretary concluded that the 
credible evidence against an association between brain tumors 
and herbicide exposure outweighed the credible evidence for 
such an association, and determined that a positive 
association did not exist.  Id.

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure. 

Initially, as discussed above, the Board notes that brain 
tumor is not among the types of conditions for which a causal 
relationship to Agent Orange exposure has been established.  
Therefore, although the veteran served in the Republic of 
Vietnam during the Vietnam era, see 38 C.F.R. § 3.2(f), there 
is no competent medical evidence of record that he has been 
diagnosed with one of the disorders listed under 38 U.S.C.A. 
§ 1116 (a)(3) or 38 C.F.R. § 3.309(e).  Thus, he is not 
entitled to presumptive service connection for the claimed 
disorder based on Agent Orange exposure.  See McCartt, 12 
Vet. App. at 168. 

Nevertheless, although the veteran has not been shown to have 
a condition for which presumptive service connection is 
available based on Agent Orange exposure, the veteran may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  See McCartt, 12 
Vet. App. 164, 167, citing Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation). 

In the present case, the veteran had active military service 
from May 1968 to January 1970, and was awarded, among others, 
the Vietnam Service medal and the Vietnam Campaign Medal.  
His service medical records are negative for any evidence of 
a diagnosis of or treatment for a brain tumor, or any 
associated symptomatology.  The record also does not contain 
any evidence of a diagnosis of or treatment for a brain tumor 
within one year of separation from service.

The veteran underwent a VA examination in April 2000.  In the 
veteran's medical history, the examiner recorded that in 1998 
the veteran began having headaches, slurred speech, and 
imbalance.  In 1999, he was diagnosed with a brain tumor.  
The examiner indicated that the veteran's wife was not sure, 
but that the veteran probably had glioblastoma.  The veteran 
had surgery and prolonged radiation therapy.  Initially the 
veteran did well, but then became weak and began falling down 
frequently.  Most recently, the veteran has become unable to 
walk.  The veteran's wife is unable to give more history.  
The examiner noted that the veteran was not able to give much 
of his own history, as he has a poor memory.  The veteran 
basically requires 24-hour care, mostly provided by the 
veteran's wife.  On the veteran's cranium, the examiner found 
scars from previous surgery.  The examiner found 3/5 power on 
the veteran's left upper limb and lower limb, 4/5 power on 
the right upper limb and lower limb.  Deep tendon reflexes 
were present.  The examiner assessed the veteran as 
housebound and status post surgery for brain tumor and 
radiation treatment.  He was unable to get up and has poor 
balance secondary to weakness, especially on the left side.  
The examiner's impressions were (1) Brain tumor status post 
surgery and radiation treatment, (2) left-sided hemiparesis 
secondary to # 1,  (3) Imbalance secondary to # 1 and # 2,  
(4) diabetes, (5) hypertension, (6) seizure disorder, (7) 
status post pulmonary embolism, on chronic anticoagulation 
and (8) prolonged steroid therapy.  

In this case, it is beyond question that the veteran suffers 
from a debilitating brain tumor.  Beyond that fact, however, 
there is no evidence of record that addresses the elements of 
direct service connection.  The veteran's service medical 
records are silent as to any complaint or diagnosis of a 
brain tumor, or even symptomatology such as the headaches, 
imbalance, or slurred speech that prompted the 1998 
examination which led to the veteran's 1999 diagnosis of a 
brain tumor.  There is also no evidence of record, medical or 
otherwise, which addresses whether the veteran's current 
brain tumor might be causally connected to any event relating 
to his service in Vietnam, including the possibility of 
herbicide exposure while in service.  Without some competent 
evidence of record addressing the elements of whether the 
veteran's brain tumor was incurred in-service, and whether a 
nexus exists between the disability and an in-service disease 
or injury, the Board must find that service connection for a 
brain tumor with residual hemiparesis and imbalance is not 
warranted.

In conclusion, presumptive service connection for the 
veteran's brain tumor cannot be granted because the brain 
tumor of which the veteran suffers was not manifested within 
one year of his separation from service and is not among the 
enumerated diseases listed in 38 C.F.R. § 3.309 that have 
been determined by the Secretary, after weighing the 
scientific evidence, as having a positive association with 
exposure to herbicide exposure.  Direct service connection 
cannot be granted because the evidence currently contained 
within the claims file does not establish that the veteran 
incurred a brain tumor as the result of any incident 
(including herbicide exposure) during service, and does not 
establish that there exists a medical nexus between the 
veteran's brain tumor and his period of service.  

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for brain tumor with residual hemiparesis and 
imbalance.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).   


ORDER

Service connection for brain tumor with residual hemiparesis 
and imbalance, claimed as due to exposure to herbicides, is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

